Citation Nr: 0711149	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.

3.  Entitlement to service connection for hypothyroidism, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1969 
to August 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

By a May 2005 rating decision, the RO granted the veteran's 
claim for entitlement to service connection for post 
traumatic stress disorder.  The May 2005 decision has fully 
resolved and rendered moot the claim because no allegations 
of errors of fact or law remain for appellate consideration.  
No exceptions to the mootness doctrine are present because 
the benefit sought on appeal has been granted without the 
need for action by the Board.  See Thomas v. Brown, 9 Vet. 
App. 269, 270-71 (1996); see 38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2006).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that a back 
disorder is not related to active military service.

2.  The competent evidence of record demonstrates that a skin 
condition is not related to active military service.

3.  The competent evidence of record demonstrates that 
hypothyroidism is not related to active military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  A skin condition was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Hypothyroidism was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a back disorder and for a skin 
condition and hypothyroidism, to include as due to Agent 
Orange exposure, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to a re-adjudication of the veteran's claims, 
an April 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a notice defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim, none 
is required here.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be 
discussed further below, the evidence of record does not 
establish an inservice incurrence of a back disorder, skin 
condition, or hypothyroidism and does not indicate an 
association between the claimed disorders and active service.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Back disorder

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records are negative for any 
back or spine complaints, diagnoses, or treatment.

In a July 2003 VA medical record, the veteran reported a 
prior medical history of chronic back problem after service 
discharge.  An August 2004 VA record noted a prior medical 
history of a chronic back problem since service discharge.  
The veteran reported that his back problem was worsening such 
that he needed to use pain medication from time to time.  The 
low back pain radiated down to the back of his left thigh.  
Upon examination, there was normal gait, minimal back 
tenderness, and straight leg raising was not limited.  The 
assessment was chronic back pain.  An August 2004 VA 
lumbosacral spine radiology report noted normal variant of 
spinal fusion involving L5 vertebral body with no other 
lumbosacral abnormalities.  

In a March 2005 statement, the veteran asserted that he 
injured his back during service.  He stated that he was 
handling 55 gallon drums liquid to assist with the building 
of a highway.  The veteran had to pour the 55 gallon drums 
into a vat. 

In an August 2005 VA medical record, the assessment was 
chronic back pain.  The veteran noted that use of pain 
medication kept his back pain under control.  The examiner 
noted a previous normal lumbosacral spine x-ray.

In a December 2005 statement, the veteran reiterated that he 
injured his back while tipping the drums.  In an April 2006 
statement, the veteran stated that he was treated for back 
problems in the early 1970's.  

An October 2006 VA medical record noted the veteran's active 
problems included a chronic back problem after leaving 
service.  The assessment was chronic back pain.  

The Board finds that the medical evidence of record does not 
support a finding of service connection for a back disorder.  
The evidence of record does not demonstrate a back disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  A VA radiology report 
noted normal lumbosacral spine and although chronic back pain 
was assessed, pain is not a disorder for which service 
connection can be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (holding that pain, without a diagnosed 
or identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted).  But even if there were a diagnosed back disorder, 
service connection would not be warranted.  The evidence does 
not indicate an inservice incurrence of a back injury, 
complaint, treatment, or diagnosis.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  In addition, the 
evidence of record does not demonstrate a relationship 
between any current back disorder and active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  There 
is no objective medical evidence of back pain until 2003, 
over 30 years after service discharge.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  The veteran 
asserted that he was treated in the 1970's for his back pain, 
but no other evidence demonstrates a link between such back 
pain and service.  Accordingly, service connection for a back 
disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Skin condition and hypothyroidism 

As noted above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, VA regulations provide that if a veteran was 
exposed to an herbicide agent (Agent Orange) during active 
service, service connection is presumed for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Service personnel records indicated the 
veteran served in Vietnam from June 1969 to August 1970.  
Accordingly, the veteran is presumed exposed to Agent Orange.  

Although the veteran is presumed exposed to Agent Orange, the 
Board finds that the medical evidence of record does not 
support presumptive service connection for a skin condition 
or hypothyroidism.  A thorough review of the record indicates 
there is no diagnosis of a disorder eligible for presumptive 
service connection.  The veteran's diagnosed skin condition 
and hypothyroidism are not among the diseases or disorders 
eligible for presumptive service connection.  38 C.F.R. 
§ 3.309.  Accordingly, presumptive service connection for a 
skin condition and for hypothyroidism is not warranted.

Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  In order to establish service connection for a 
claimed disorder, the following must be shown:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records are negative for any 
complaints, diagnoses, or treatment of a skin condition or 
hypothyroidism.

An undated private physician note indicated that the veteran 
had been treated for hypothyroidism since August 1999.

In a March 2003 statement, the veteran asserted that he had 
been told by many people that his left hand skin condition 
was due to Agent Orange.  He stated that there was a crust on 
his hand that was hard and often cracked open and bled.  

In a July 2003 VA medical record, the veteran reported 
hypothyroidism since 1994 and a chronic left hand rash.  He 
complained of recurrent cracking and bleeding of the left 
hand rash.  Upon examination, there was a rash on the web 
between the right and little finger on the left side.  The 
assessments included hypothyroidism and dermatitis.  August 
and September 2003 VA records noted a diagnosis of 
hypothyroidism.  In a November 2003 VA record, the veteran 
complained of a scaling thick patch on his left hand that 
cracked open.  The patch had been present for 33 years 
without pruritis, pain, or drainage.  Upon examination, there 
was an ill-defined area of hyperkeratotic fissuring scale on 
the interdigital web and lateral surface of the 4th lateral 
proximal digit.  The assessment was acquired digital 
fibrokeratoma.  

In a May 2004 VA medical record, the veteran was seen for a 
scaling thick patch of the left hand that cracked open.  The 
veteran stated that the scale had been there for 33 years 
without pruritis, pain, or drainage.  The patch was now 
slightly larger and still occasionally fissuring.  Upon 
examination, there was an ill-defined area of hyperkeratotic 
fissuring scale on the interdigital web and dorsolateral 
surface of the 4th left proximal digit.  The assessment was 
callous versus lichen simplex chronicus.  In an August 2004 
VA record, there was a prior medical history of 
hypothyroidism since 1994 and a chronic left hand rash.  The 
assessment was hypothyroidism.  In a September 2004 VA 
record, the veteran complained of a scaling thick patch on 
his left hand that cracked open.  He stated that it had been 
there for 33 years without pruritis, pain, or drainage.  He 
stated it was worsening with treatment.  Upon examination, 
there was an ill-defined area of a hyperkeratotic fissuring 
scale on the interdigital web and lateral surface of the 4th 
left proximal digit.  The diagnoses included acquired digital 
fibrokeratoma or callous.  A shave biopsy was completed.

In a November 2004 VA medical record, the veteran was seen 
for follow-up of a shave biopsy of the left hand scaly area.  
The veteran reported that the area broke open and bled about 
4 or 5 times per year and had been getting larger.  The 
veteran noted a new area on his left hand 5th digit similar 
in appearance and texture to the area on his 4th digit.  The 
shave biopsy results showed hyperorthokeratosis without 
evidence of malignancy.  Upon examination, there was a 
hyperkeratotic raised scaly lesion on the lateral aspect of 
4th digit and in the interdigital web space and a 
hyperkeratosis raised dusky colored area on the medial aspect 
of the 5th digit, directly opposite the original lesion on 
the 4th digit.  The assessment was hyperorthokeratosis of the 
left 4th digit, chronic stable skin condition.  In an August 
2005 VA record, the prior medical history included 
hypothyroidism and left hand rash.  The assessment was 
hypothyroidism.  An October 2006 VA record noted that active 
problems included hypothyroidism since 1994 and chronic left 
hand rash.  Upon examination, there was normal skin turgor 
and no lesions.  The assessment was hypothyroidism.  

The Board finds that that the evidence of record does not 
support a finding of service connection for a skin condition 
and hypothyroidism.  The evidence of record shows diagnoses 
of current disabilities - hypothyroidism and a skin 
condition.  Degmetich, 104 F.3d at 1333.  But there is no 
evidence of an inservice incurrence of a skin condition or 
hypothyroidism.  Hickson, 12 Vet. App. at 253.  In addition, 
the evidence of record does not suggest a relationship 
between the diagnosed disorders and active service.  Hickson, 
12 Vet. App. at 253.  The evidence demonstrated that 
hypothyroidism was not diagnosed until 1994, over 20 years 
after service discharge, and there was no evidence of the 
skin condition until 2003, over 30 years after service 
discharge.  Mense, 1 Vet. App. at 356.  Accordingly, direct 
service connection for a skin condition and hypothyroidism is 
not warranted. 

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.

Service connection for a skin condition, to include as due to 
Agent Orange exposure, is denied.

Service connection for hypothyroidism, to include as due to 
Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


